Citation Nr: 0941340	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  07-14 605	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUE

Entitlement to Department of Veterans Affairs (VA) death 
benefits.  


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The appellant's father was in military service from 
February 1952 to August 1955, and that service was terminated 
by a bad conduct discharge.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 decision by the VA Regional 
Office (RO) in Baltimore, Maryland, which denied the 
appellant's claim to VA death benefits based on the 
termination of his father's military service by a bad conduct 
discharge.  The appellant failed to report for a scheduled 
Board hearing.  


FINDING OF FACT

The appellant's father was terminated from service by a bad 
conduct discharge, and there is no evidence or argument that 
the appellant's father was insane at the time of any offense 
that resulted in the bad conduct discharge, as insanity is 
defined in VA regulations.  


CONCLUSION OF LAW

The appellant's father's termination from service by a bad 
conduct discharge constitutes a bar to VA benefits for the 
appellant.  38 U.S.C.A. § 101(2), (18) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.12, 3.354 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (Court), require that a claimant 
be notified of VA's responsibilities in obtaining information 
to assist in completing a claim and that the claimant's 
duties in obtaining information and evidence to  substantiate 
a claim be identified.  (See 38 C.F.R. §§ 3.102,  3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet.  App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473  (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board notes that 38 C.F.R. § 3.159 was revised,  
effective May 30, 2008, adding subsection (b)(3) stating that  
no duty to provide § 5103(a) notice arises when "as a matter  
of law, entitlement to the benefit claimed cannot be  
established."  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

In this case, a VCAA notice is not required because 
entitlement to the benefit claimed cannot be established as a 
matter of law.  The Court has held that the VCAA has no 
effect on an appeal where the law is dispositive of the 
matter.  See Manning v. Principi, 16 Vet. App. 534 (2002).  

The appellant is seeking VA benefits arguing he is entitled 
to such benefits because he has been legally blind since 
birth and his deceased father had wartime service in Korea 
during the 1950s.  

Law and Regulations

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d) (2009).  If the former service member did not die in 
service, pension, compensation, or dependency and indemnity 
compensation is not payable unless the period of service on 
which the claim was based was terminated by a discharge or 
release under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.12.  A discharge under 
honorable conditions is binding on the VA as to the character 
of discharge.  38 C.F.R. § 3.12(a).  

A discharge under dishonorable conditions will not constitute 
a bar to benefits if the individual was insane at the time of 
the offense causing the discharge.  38 U.S.C.A. § 5303(b) 
(West 2002); 38 C.F.R. § 3.12(b).  Specifically, pursuant to 
38 U.S.C.A. § 5303(b), "if it is established to the 
satisfaction of the Secretary that, at the time of the 
commission of an offense leading to a person's court-martial, 
discharge or resignation, that person was insane, such person 
shall not be precluded from benefits under laws administered 
by the Secretary based upon the period of service from which 
such person was separated."  38 U.S.C.A. § 5303(b).  

An insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides. 38 C.F.R. § 3.354(a); see VAOPGCPREC 20-97 
(holding that the term "constitutionally psychopathic" was 
synonymous with psychopathic personality (antisocial 
personality disorder).  Consulting various well-accepted 
legal authorities, VA General Counsel noted that the term 
insanity was more or less synonymous with "psychosis." 
VAOPGCPREC 20-97.  

When a rating agency is concerned with determining whether a 
veteran was insane at the time he committed an offense 
leading to his court-martial, discharge, or resignation, it 
will base its decision on all the evidence procurable 
relating to the period involved, and apply the definition in 
38 C.F.R. § 3.354(a).  38 C.F.R. § 3.354(b).  

Factual Background and Analysis

The appellant's father died in September 2004.  The 
certificate of death listed the causes of death as sepsis as 
a result of respiratory and multiple organ failure.  It was 
noted on the certificate that in his lifetime, the deceased 
was a welder by occupation.  There was no indication on the 
death certificate that the deceased suffered from insanity.  
No other records regarding the deceased's mental or physical 
health have been submitted by the appellant.

In this case, there is no evidence to suggest, nor does the 
appellant contend, that his father was insane at any time 
during service.  The only evidence pertaining to the 
character of service for the appellant's father is the 
certification of military service furnished by the National 
Personnel Records Center and showing the appellant's father's 
service was terminated by a bad conduct discharge.  There is 
no evidence that indicates the appellant's father had other 
than a bad conduct discharge, and the appellant has not 
disputed this fact.  In considering the evidence of record 
under the law and regulations as set forth above, the Board 
concludes that the appellant's father's bad conduct discharge 
from service is a bar to VA benefits for the appellant.  
Consequently, the appellant has no legal entitlement to VA 
benefits based on his father's service, and his claim of 
entitlement to VA death benefits must be denied as a matter 
of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

ORDER

Entitlement to VA death benefits is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


